Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 1 of 13




                           EXHIBIT B
 Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 2 of 13
                                                                                                           1/18/2021 4:52 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 49795915
                                                                                                        By: Carolina Salgado
                                                                                                  Filed: 1/19/2021 12:00 AM



                                 CAUSE NO.

LUIS GONZALEZ                                                    IN THE DISTRICT COURT OF
       Plaintiff,

V.                                                                  HARRIS COUNTY,TEXAS


TARGET CORPORATION
      Defendants:                                                             ,ifii.41.2.1AL DISTRICT


PLAINTIFF'S ORIGINAL PETITION,REQUEST FOR JURY TRIAL,REQUEST FOR
              DISCLOSURES AND REQUEST FOR DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW,Luis Gonzalez Plaintiff, complaining of Target Corporation and for cause

 of action would show as follows:

1.     Discovery Level

 1.1 Discovery in this case is to be conducted under a Level 3 discovery control plan pursuant to

 Texas Rule of Civil Procedure 190.3.

2.     Parties

       2.1 Plaintiff, Luis Gonzalez, is a resident of Harris County, Texas.

       2.2 Defendant, Target Corporation is a corporation doing business in Harris County,

Texas. Defendant may be served with process by serving its registered agent CT Corporation

System at 1999 Bryan St., Suite 900, Dallas, Texas 75201.


3.     Venue and Jurisdiction

       3.1 Venue is proper and maintainable in Harris County, Texas, since the incident




                                                                                                 PAGE 1
  Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 3 of 13




occurred in Harris County, Texas. The Court has jurisdiction in this matter since Plaintiffs

damages are within its jurisdictional limits. Plaintiff seeks monetary relief of over $250,000.00

and not less than $1,000,000.00 or less including damages of any kind, penalties, costs,

expenses, prejudgment interest and attorney fees.

4.     Facts, Legal Claims and Damages

       4.1 On or about June 4th, 2019, Plaintiff was an invitee, at a Target location located at

984 Gessner Rd., Houston, Texas. Mr. Gonzalez slipped and fell in a puddle of water that was

coming from a leak from a refrigeration display, causing severe injuries. Plaintiff was taken by

ambulance to St. Joseph Medical Center. Mr. Gonzalez continues to suffer from the injuries and

can be expected to require future medical treatment as a direct result of this injury. At all times

material hereto, Plaintiff was an invitee on these premises.

       4.2 Nothing Plaintiff did or failed to do on the occasion in question caused or in any way

contributed to cause his injuries or the occurrence in question. Rather, it was the negligence of

the Defendants, Target Corporation, named herein its employees, supervisors, officers and

agents, which proximately caused the occurrence and Plaintiffs resulting injuries and damages.


       4.3 At all times relevant to this cause, Defendant Target Corporation's employees

Were acting in the course and scope of their employment for the Defendant Target Corporation

and theretore Defendant Target Corporation is responsible for any negligence through the

doctrine ofrespondeat superior.

       4.4 Defendant, Target Corporation, owed a duty to Plaintiff to exercise a reasonable

degree of care, in the performance of its contractual duties where there was foreseeable injury to




                                                                                           PAGE 2
  Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 4 of 13




persons from failure to exercise such care. The Defendant Target Corporation failed in those

respects as to the Plaintiff, and such failure caused and resulted in the injuri.es and damages

sustained by Plaintiff. These conditions were brought about and caused by the Defendant, Target

C:orporation.

       4.5 Plaintiff would show that the Defendant, Target Corporation, negligent through acts

and omissions, by and through agents, servants, and/or employees, acting in the course and scope

of their respective employments, individually and/or collectively.

       4.6 Defendant, Target Corporation, was also negligent in hiring a reckless and/or

incompetent and/or unfit employee and/or in failing to properly train, instruct and supervise its

employees. Defendant, Target Corporation, failed to provide the proper training and instruction

to its employees that would have provided them with the proper skills and knowledge to avoid

the incident that forms the basis of this lawsuit. Defendant's negligent hiring and failure to

properly instruct and train its employee was a proximate cause of the accident and Plaintiff's

resulting injuries and damages.

       4.7 Defendants were grossly negligent and acted with malice, as that term is understood

under Texas law, and such conduct was a proximate cause of Plaintiff's injuries. Defendants'

malicious and grossly negligent conduct justifies the imposition of punitive and exemplary

damages as punishment of Defendants and their callous disregard for the safety of individuals

such as Plaintiff. Plaintiff therefore asks for punitive and exemplary damages in addition to all

actual damages.

       4.8 Because of the actions and conduct of Defendants set forth above, Plaintiff suffered

injuries and damages. By reason of those injuries and the damage following in law therefrom, this




                                                                                        PAGE 3
  Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 5 of 13




suit is sustained.

       4.9 Because of the nature of the injuries Plaintiff sustained, she has suffered physical,

mental anguish, physical impairment and disfigurement in reasonable probability will continue to

suffer physical pain, mental anguish, physical impairment and disfigurement into the future.

       4.10 The injuries sustained by Plaintiff have required medical treatment in the past and in

reasonable probability, will require other additional medical treatment in the future. Charges

incurred by Plaintiff for such medical treatment in the past and those which will in reasonable

probability will continue to experience a toss of wages in the future. To compensate for this loss,

she seeks recovery of past and future lost wages.

5.     Premises Liability

       5.1 'furthermore, Defendant was guilty of negligence and/or premises liability for

one or more of the thllowing reasons:

           •Failure to maintain the premises in a reasonable safe condition;

           •Failure to inspect the premises where the dangerous condition existed;

           •Failure to correct the condition by taking reasonable measures to safeguard persons
           who entered the premises;

           •Failure to inform Plaintiff of the dangerous condition existing on the premises; and,

           •Other facts so deemed negligent.

       5.2 At all material times hereto, Plaintiff was an invitee on the premises, which at all

material times were operated by Defendant. Defendant knew or reasonably should have known

about the condition that posed an unreasonable risk of harm. The negligence of Defendant as set

out above was the proximate cause ofPlaintiff's injuries and damages.




                                                                                            PAGE 4
  Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 6 of 13




       5.3 Defendant was also negligent in that it failed to act as a reasonable prudent premise

owner would act in the same or similar situation.

6.     Reserve the Right to Amend & Supplement

       6.1 These allegations against Defendants are made acknowledging that investigation and

discovery, although undertaken, are continuing in this matter. As further investigation and

discovery are conducted, additional facts will surely be uncovered that may and probably

necessitate further, additional, and/or different allegations, including the potential of adding

parties to and/or dismissing parties from this case. The right to do so is, under Texas law,

expressly reserved.


7.     Pre- and Post-Judgment Interest

       7.1 Plaintiff would additionally say and show that they are entitled to recovery of pre-

and post-judgment interest in accordance with law and equity as part of their damages herein,

and Plaintiff here and now sues for recovery of pre- and post-judgment interest as provided by

law and equity, under the applicable provisions of the laws of the State of Texas.


8.     Jury Demand

       8.1 Plaintiff hereby demands a trial by jury.

9.     Request for Disclosure to Defendant

       9.1 Pursuant to Texas Rules of Civil Procedure 194, Plaintiff reqnests you disclose,

within 50 days of service of this request, the information or materials described in Texas Rules of

Civil Procedure 194.2(a)-(1).

10.    Other Discovery




                                                                                          PAGE 5
  Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 7 of 13




        10.1 Plaintiff refers to the attached Request for Admissions, Interrogatories and Request

for Production and notifies you that a response is required within 50 days of service of these

requests.

11.    Rulc 193.7 Notice

        1 1.1 Plaintiff hereby gives actual notice to Defendant that any arid all documents

produced may be used against Defendant at any pre-trial proceeding and/or trial of this matter

without the necessity of authenticating the documents.

12.    Conclusion and Prayer

       Plaintiff requests that Defendants be cited to appear and answer, and that on final trial

Plaintiff have: (1) judgment against Defendants, for actual, compensatory and exemplary

damages in accordance with the evidence; (2) pre-judgment and post-judgment interest as

provided by law; (3) costs of court; (4) attorney's fees; and (5) such other and further relief,

general and special, to which Plaintiff may show herselfjustly entitled at law and in equity.

                                                     Respectfully submitted,

                                                     AK LAW FIRM

                                                    /s/Andrew D. Kumar
                                                     Andrew D. Kumar
                                                    Texas Bar No. 24075913
                                                    Pulkit Moudgil
                                                    Texas Bar No. 24102254
                                                    3501 Allen Parkway
                                                    Houston, Texas 77019
                                                    Telephone: 832-699-5559
                                                    Facsimile: 832-681-7333
                                                    E-Service: Service@KumarFirm.com
                                                     ATTORNEY FOR PLAINTIFF




                                                                                          PAGE 6
     Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 8 of 13




                                  CAUSE NO. 2021-021965

LUIS GONZALEZ,                                            IN THE DISTRICT COURT OF

            Plaintiff
v.
                                                          HARRIS COUNTY, TEXAS
TARGET CORPORATION,

            Defendant.                                    129th JUDICIAL DISTRICT

                         DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Target Corporation, Defendant in the above entitled and

numbered cause, and in answer to the Plaintiff’s pleadings on file herein, would

respectfully show unto the Court as follows:

                                        A.
                                  GENERAL DENIAL

       1.     Defendant asserts a general denial as is authorized by Rule 92 of the Texas

Rules of Civil Procedure, and respectfully request that Plaintiff be required to prove the

charges and allegations against this Defendant by the evidence as is required by the laws

of the State of Texas.

                                         B.
                                   CREDIT / OFFSET

       2.     In the unlikely event that Defendant is found liable to Plaintiff, Defendant

affirmatively pleads that it is entitled to a dollar-for-dollar credit/offset for any and all

sums Plaintiff has received or may hereafter receive by way of any and all payments or

settlements of any claims, causes of action, or potential causes of action arising out of the
    Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 9 of 13




incident made the basis of this lawsuit. This written election is being made pursuant to

§33.012(b)(1) of the Texas Civil Practice & Remedies Code.

                                        C.
                              RIGHT TO SUPPLEMENT

       3.     Defendant respectfully reserves the right at this time to amend this Original

Answer to the Plaintiff’s allegations after said Defendant has had the opportunity to

investigate more closely these claims, as is the right and privilege of said Defendant

under the Rules of Civil Procedure and the laws of the State of Texas.

                                      D.
                             DISCOVERY DOCUMENTS

       4.     By way of further Answer, Defendant hereby gives actual notice to the

Plaintiff, that any and all documents produced during discovery may be used against the

party Plaintiff, if any, at any pre-trial proceeding and/or trial of this matter without the

necessity of authenticating the document. This notice is given pursuant to Rule 193.7 of

the Texas Rules of Civil Procedure.

                                         E.
                                 PAID OR INCURRED

       5.     Defendant invokes §41.0105 of the Texas Civil Practice and Remedies

Code and requests that, to the extent Plaintiff seeks recovery of medical or healthcare

expenses, the evidence to prove such loss be limited to the amount actually paid by or on

behalf of the Plaintiff, as opposed to the amount charged.
    Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 10 of 13




                                         F.
                                NET LOSS REDUCTION
       6.     Defendant also invokes §18.091 of the Texas Civil Practice and Remedies

Code and requests that, to the extent that Plaintiff seeks recovery for loss of earnings,

loss of earning capacity, loss of contributions of a pecuniary value, or a loss of

inheritance, that the evidence to prove such loss must be present in the form of a net

loss after reduction for income tax payments or unpaid tax liability. Defendant further

requests that the Court instruct the jury as to whether any recovery for compensatory

damages sought by Plaintiff is subject to federal income taxes.

                                     G.
                           CONTRIBUTORY NEGLIGENCE
       7.     Plaintiff contributed to the incident and/or was the sole cause of the

incident. In this regard, the Plaintiff failed to keep a proper lookout and failed to be

aware of his surroundings.

                                            H.
                                       JURY DEMAND

       8.     Defendant herein demands a trial by jury on all contested fact issues. On

this date, a jury fee has been paid.


       WHEREFORE, PREMISES CONSIDERED, the above-named Defendant, Target

Corporation, having fully answered herein, prays that Plaintiff take nothing by reason

of this suit, and that Defendant be discharged. Defendant prays further that all court

costs expended or incurred in this cause be assessed and taxed against Plaintiff, and

for all such other and further relief, both general and special, at law and in equity, to
   Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 11 of 13




which Defendant may show itself justly entitled.

                                         Respectfully submitted,

                                         GERMER, PLLC


                                         By:
                                               TROY A. WILLIAMS
                                               State Bar No. 00788678
                                               VALERIE LY
                                               State Bar No. 24053602
                                         America Tower
                                         2929 Allen Parkway, Suite 2900
                                         Houston, Texas 77019
                                         Telephone: (713) 650-1313
                                         Facsimile: (713) 739-7420
                                         E-Mail: twilliams@germer.com
                                         E-Mail: vly@germer.com

                                         ATTORNEYS FOR DEFENDANT,
                                         TARGET CORPORATION

                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
12th day of February, 2021:

      service@kumarfirm.com
      Andrew D. Kumar
      Pulkit Moudgil
      AK Law Firm
      3501 Allen Parkway
      Houston, Texas 77019
      Attorneys for Plaintiff



                                                TROY A. WILLIAMS
     Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 12 of 13




                                  CAUSE NO. 2021-021965

LUIS GONZALEZ,                                           IN THE DISTRICT COURT OF

             Plaintiff
v.
                                                         HARRIS COUNTY, TEXAS
TARGET CORPORATION,

             Defendant.                                  129th JUDICIAL DISTRICT


                     RULE 216 REQUEST FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       In accordance with the provisions of Rule 216 of the Texas Rules of Civil

Procedure, Defendant, Target Corporation, requests that when this case proceeds to trial

it be placed on the Court’s jury trial docket.

                                           Respectfully submitted,

                                           GERMER, PLLC


                                           By:
                                                 TROY A. WILLIAMS
                                                 State Bar No. 00788678
                                                 VALERIE LY
                                                 State Bar No. 24053602
                                           America Tower
                                           2929 Allen Parkway, Suite 2900
                                           Houston, Texas 77019
                                           Telephone: (713) 650-1313
                                           Facsimile: (713) 739-7420
                                           E-Mail: twilliams@germer.com
                                           E-Mail: vly@germer.com

                                           ATTORNEYS FOR DEFENDANT,
                                           TARGET CORPORATION
   Case 4:21-cv-00532 Document 1-2 Filed on 02/18/21 in TXSD Page 13 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
12th day of February, 2021:

      service@kumarfirm.com
      Andrew D. Kumar
      Pulkit Moudgil
      AK Law Firm
      3501 Allen Parkway
      Houston, Texas 77019
      Attorneys for Plaintiff



                                                TROY A. WILLIAMS
